430 So. 2d 551 (1983)
Bobby Randall OSBORNE, Appellant,
v.
STATE of Florida, Appellee.
No. 82-1769.
District Court of Appeal of Florida, Second District.
April 29, 1983.
Robert W. Pope, P.A., St. Petersburg, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Ann G. Paschall, Asst. Atty. Gen., Tampa, for appellee.
HOBSON, Acting Chief Judge.
Bobby Randall Osborne appeals an order adjudicating him guilty of direct criminal contempt and sentencing him to 20 days in the county jail. We reject as without merit his arguments that his conduct in question did not constitute direct criminal contempt and that his punishment was disproportionate to the offense. However, we accept his contention that the trial court committed a technical error by failing to recite in the judgment those facts upon which the adjudication of guilt is based, as required by Florida Rule of Criminal Procedure 3.830. Potts v. State, 330 So. 2d 547 (Fla. 4th DCA 1976).
Accordingly, we reverse the judgment and remand with directions that the court render a judgment which complies with the requirements of Rule 3.830.
REVERSED and REMANDED.
BOARDMAN and CAMPBELL, JJ., concur.